Citation Nr: 1611678	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  12-21 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for a lumbar strain (low back disability), in excess of 10 percent from April 3, 2009 to February 23, 2012, in excess of 20 percent from February 23, 2012 to August 14, 2013, and in excess of 10 percent from August 14, 2013.  

3.  Entitlement to an increased rating for right knee degenerative joint disease (right knee disability) in excess of 10 percent from April 3, 2009. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

The Veteran is represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from April 1995 to March 1999. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which in pertinent part granted an increased rating of 10 percent for the low back disability from April 3, 2009, a 10 percent rating for the right knee disability from April 3, 2009, and denied service connection for PTSD and entitlement to TDIU.  A July 2012 rating decision granted service connection for PTSD and assigned a 70 percent initial disability rating, and granted an increased rating of 20 percent for the low back disability, effective February 23, 2012.  A November 2013 rating decision reduced the rating for the low back disability to 10 percent, effective August 14, 2013.  

In January 2016, the Veteran testified at a Videoconference hearing in Seattle, Washington, before the undersigned Veterans Law Judge, sitting in Washington, DC.  The transcript of that hearing is associated with the claims file.  



FINDINGS OF FACT

1.  At the January 2016 Videoconference hearing, on the record, the Veteran withdrew the claim for a higher initial rating for PTSD. 

2.  For the period from April 3, 2009 to February 23, 2012, the Veteran's back disability was manifested by decreased range of motion with forward flexion limited to 90 degrees and extension ending at 10 degrees, with a combined range of motion of 200 degrees, with pain, tenderness, and muscle spasms resulting in abnormal gait, limiting the ability to walk and perform physical activities that more nearly approximates the criteria for a 20 percent rating.  

3.  For the period from April 3, 2009 to February 23, 2012, the Veteran's back disability was not manifested by forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. 

4.  For the period from February 23, 2012 to August 14, 2013, the Veteran's back disability was manifested by decreased range of motion with flexion ending at 60 degrees with pain that more nearly approximates the criteria for a 20 percent rating.  

5.  For the period from February 23, 2012 to August 14, 2013, the Veteran's back disability was not manifested by forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

6.  From August 14, 2013, the Veteran's back disability has been manifested by decreased range of motion with forward flexion limited to 70 degrees and a combined range of motion of 170 degrees, with pain, muscle spasms, tenderness, and excess fatigability rendering the Veteran unable to perform repetitive range of motion testing, and more nearly approximates the criteria for a 20 percent rating.  

7.  From August 14, 2013, the Veteran's back disability was not manifested by forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

8.  For the entire rating period from April 3, 2009, the Veteran's right knee degenerative joint disease has manifested symptoms of painful motion with flexion limited to 110 degrees, stiffness, weakness, giving way, and fatigability that more nearly approximate the criteria for a 10 percent rating for degenerative arthritis with painful, noncompensable limitation of motion.  

9.  For the entire rating period from April 3, 2009, the Veteran's right knee disability has not been manifested by manifested by ankylosis, limitation of flexion to 30 degrees, limitation of extension to 15 degrees, dislocation of the semilunar cartilage with frequent episodes of joint "locking" or effusion, removal of the semilunar cartilage, malunion or non-union of the tibia and fibula, or genu recurvatum.

10.  The service-connected disabilities do not prevent the Veteran from obtaining or maintaining substantial gainful employment for the entire period from April 3, 2009.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for a higher initial rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 20 percent rating, but no higher, for a lumbar spine strain from April 3, 2009 to February 23, 2012 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 	 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

3.  The criteria for an increased rating in excess of 20 percent from February 23, 2012 to August 14, 2013 for the lumbar spine strain have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014);	 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 20 percent rating, but no higher, for the lumbar spine strain have been met from August 14, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

5.  The criteria for an increased rating in excess of 10 percent for the right knee degenerative joint disease have not been met or more nearly approximated for any portion of the increased rating period from April 3, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2015).

6.  The criteria for TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  	 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Additionally, a claim for TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000).

The duty to notify was satisfied in an April 2009 letter to the Veteran sent prior to the initial adjudication of the claim and notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  The notice letter specifically included notice that the evidence must show that service connected disabilities prevent one from performing the mental and/or physical tasks required to get or keep substantially gainful employment, as well as the combined rating percentages to be eligible for TDIU. For these reasons, the Board concludes that VA satisfied its duties to notify the Veteran.

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of relevant records.  	 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, VA treatment records, VA examination reports, lay statements, and a copy of the January 2016 Board hearing transcript.

VA satisfied its duty to obtain a medical opinion when required.  38 U.S.C.A. 	 § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in February 2010, April 2012, and August 2013.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issues on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical and mental examination, and offered opinions with supporting rationale, including as to functional (including occupational and social) impairment.    

The Veteran testified before the undersigned Veterans Law Judge at a January 2016 Videoconference hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veterans Law Judge advised the Veteran regarding the issues on appeal and discussed the submission of evidence regarding the symptomatology and functional limitations of the back and knee disabilities, as well as evidence of unemployability.  See January 2016 Board hearing transcript.  Additionally, there is lay and medical evidence regarding the degree of functional impairment and the effects on the ability to obtain and maintain substantial gainful employment, so there is no missing evidence or overlooked evidence to which further notice is warranted.  Therefore, as VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 	 38 C.F.R. § 3.159.   

Withdraw of Appeal for a Higher Initial Rating for PTSD 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

Regarding the appeal for a higher initial rating for PTSD, prior to a promulgation of a decision by the Board, on the record at the January 2016 Videoconference hearing, the Veteran withdrew the appeal for a higher initial rating for PTSD.  There remain no allegations of errors of fact or law for appellate consideration of the issue of a higher initial rating for PTSD.  Accordingly, given this action by the Veteran, the Board does not have jurisdiction to review the appeal further as to this issue.  See 38 C.F.R. §§ 20.202, 20.204.

Rating Criteria 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  For the low back disability, the RO has staged ratings for the periods from April 3, 2009 to February 23, 2012, from February 23, 2012 to August 14, 2013, and from August 14, 2013.  The Board has considered, and, in light of the grant of an increased rating of 20 percent for the entire period for the low back disability, found inappropriate staged ratings for the low back disability.  The Board has considered, and found inappropriate, staged ratings for the right knee disability.  

Increased Rating for Low Back Disability 

The Veteran is in receipt of a 10 percent disability rating for the low back disability from April 3, 2009 to February 23, 2012, a 20 percent disability rating from February 23, 2012 to August 14, 2013, and a 10 percent rating from August 14, 2013 under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243), unless Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2015).  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

Under the General Rating Formula, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. 

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 10 percent disability rating is assigned with incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the past 12 months; a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Diagnostic Code 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Throughout the course of this appeal, the Veteran has contended that the service-connected back disability has been manifested by pain and muscle spasms with occasional flare-ups that cause difficulty walking and performing other physical activities.  See January 2016 Board hearing transcript.  

Back Rating from April 3, 2009 to February 23, 2012

After review of all the evidence, both medical and lay, the Board finds that, from April 3, 2009 to February 23, 2012, the criteria for an increased rating of 20 percent has been more nearly approximated.  For the period from April 3, 2009 to February 23, 2012, the Veteran's back disability was manifested by decreased range of motion with forward flexion limited to 90 degrees and extension ending at 10 degrees, with a combined range of motion of 200 degrees, with pain, tenderness, and muscle spasms resulting in abnormal gait, limiting the ability to walk and perform physical activities.  

In February 2010, the Veteran was afforded a VA examination to help assess the severity of the low back disability.  At that time, the Veteran reported limitations in walking because of his back, muscle spasms, and decreased motion.  The Veteran denied symptoms of stiffness, fatigue, paresthesia, numbness, weakness, radiating pain, bowel or bladder problems, or erectile dysfunction.  The Veteran reported that the back pain occurs daily, and is exacerbated by physical activity, but the Veteran stated the back disability has not resulted in any incapacitation.  

At the February 2010 VA examination, forward flexion was limited to 90 degrees, extension was limited to 10 degrees, right lateral flexion was limited to 25 degrees, left lateral flexion was limited to 25 degrees, right lateral rotation was limited to 25 degrees, and left lateral rotation was limited to 25 degrees (for a combined range of motion of 200 degrees).  Upon repetition of motion, the extension improved to 30 degrees, with the range of motion of the rest of the thoracolumbar spine remaining the same.  The VA examiner noted tenderness on exam, but no guarding of movement and no abnormal spinal contour; however, the VA examiner noted an antalgic gate, and examination revealed evidence of abnormal weight bearing.  

In October 2010, the Veteran submitted a private physical evaluation from a treating doctor, which evaluated the functional impairment of the low back disability.  At that time, the physician stated that the Veteran has low back pain with ambulation favoring the left leg.  The private physician noted the Veteran has restricted mobility in balancing, bending, climbing, crouching, kneeling, sitting, and stooping.  The examiner did not provide an objective measurement of the degree of the range of motion.  

Review of VA treatment records from April 3, 2009 to February 23, 2012 show ongoing treatment for a back disability, but do not provide measurements of range of motion.  A February 2010 VA treatment record reveals the Veteran complained of his back "going out" because of the pain in the right knee.  At that time, the Veteran had difficulty ambulating, but the Veteran denied symptoms such as bowel or bladder impairment or radiating pain.  

The Board finds that, based on all the evidence, the low back disability more nearly approximates the criteria for a 20 percent rating, but no higher, from April 3, 2009 to February 23, 2012 as the Veteran has symptoms of tenderness and muscle spasms of the back that cause abnormal gait.  The Board additionally finds that the evidence of record during this time period does not show forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine to warrant a 40 percent rating.  Additionally, the Veteran has not reported other associated neurologic abnormalities to warrant separate ratings during this time period. 




Back Rating from February 23, 2012 to August 14, 2013

After review of all the evidence, both medical and lay, the Board finds that the criteria for an increased rating in excess of 20 percent for the lumbar spine disability has not been met or more nearly approximated.  

Review of VA treatment records shows that in February 2012 the Veteran sought treatment for the back disability.  At that time, the Veteran described being bedrest for seven days during a flare-up.  During treatment, the Veteran had pain with forward flexion beginning at 60 degrees.  A March 2013 VA treatment note additionally shows another flare-up where the Veteran remained in bed for two days.  

Based on the evidence, the Board finds that from February 23, 2012 (the date the limitation of motion of forward flexion of 60 degrees arose) to August 14, 2013, the back disability more nearly approximated the criteria for a 20 percent rating.  The medical and lay evidence do not demonstrate forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine to warrant a 40 percent rating.  Additionally, while the Veteran describes periods of incapacitation, under 38 C.F.R. § 4.71a, incapacitating episodes are defined as requiring treatment and bedrest prescribed by a physician.  The record does not demonstrate prescription of bedrest by a physician.  Additionally, even if the periods of being in bed because of flare-ups of the back were incapacitating episodes under 38 C.F.R. § 4.71a, under Diagnostic Code 5243, the Veteran would be entitled only to a 10 percent rating as there was "bedrest" for less than two weeks.  Additionally, the Veteran has not reported other associated neurologic abnormalities to warrant separate ratings during that time period.  For these reasons, the Board finds that the criteria for an increased rating in excess of 20 percent have not been met or more nearly approximated for this period.  





Back Rating from August 14, 2013 

After review of all the evidence, both medical and lay, the Board finds that the criteria for a 20 percent rating for the low back disability from August 14, 2013 have been more nearly approximated.  From August 14, 2013, the Veteran's back disability has been manifested by decreased range of motion with forward flexion limited to 70 degrees and a combined range of motion of 170 degrees, with pain, muscle spasms, tenderness, and excess fatigability rendering the Veteran unable to perform repetitive range of motion testing, and more nearly approximates the criteria for a 20 percent rating.

In August 2013, the Veteran was afforded a VA examination to help assess the severity of the back disability.  At that time, the Veteran reported symptoms preventing prolonged bending and twisting at the waist, with pain, weakness, fatigability and incoordination.  The Veteran had limitation of motion with forward flexion limited to 70 degrees, extension limited to 20 degrees, right lateral flexion limited to 20, left lateral flexion limited to 20, right lateral rotation limited to 20, and left lateral rotation limited to 20 (with a combined range of motion of 170).  The Veteran was unable to perform repetitive testing due to pain.  The Veteran did not report radiculopathy or other neurologic involvement.  The VA examiner did not report that the Veteran had tenderness, muscle spasms, or guarding.  

The Board finds that from August 14, 2013, the back disability more nearly approximate the criteria for a 20 percent rating.  The Board is considering that forward flexion is limited to 70 degrees, which is close to 60 degrees, and the functional loss and pain resulting in the inability to preform repetitive range of motion testing.  See DeLuca, 8 Vet. App. at 204 -07.  Furthermore, the Board has considered the VA examiner's assessment that the Veteran does not have tenderness, muscle spasms, and guarding that result in abnormal gait and finds that assessment to be of lesser probative value than the other evidence of record.  For example, at the January 2016 Board hearing, the Veteran testified that he experiences muscle spasms, which are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Additionally, the entirety of the Veteran's medical history, including VA records and prior VA examinations, indicates muscle spasms and tenderness with an abnormal gait; therefore, the Board finds that the criteria for a 20 percent rating have been more nearly approximated.  

The Board additionally finds that the criteria for a rating in excess of 20 percent have not been met or more nearly approximated.  The medical and lay evidence do not demonstrate forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine to warrant a 40 percent rating.  Additionally, while the Veteran testified at the January 2016 Board hearing that flare-ups cause him to be incapacitated, as discussed above, the evidence does not show incapacitating episodes with treatment and bedrest prescribed by a physician to warrant a rating under Diagnostic Code 5243.  Furthermore, the Veteran has not endorsed symptoms of an associated neurological abnormality to warrant a separate rating.  Therefore, the Board finds that the criteria for a rating in excess of 20 percent from August 14, 2013 have not been met or more nearly approximated for this period.  38 C.F.R. §§ 4.3, 4.7.  

Increased Rating for Right Knee Disability 

The Veteran is currently in receipt of a 10 percent rating from April 3, 2009 for the right knee degenerative joint disease (arthritis) under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5003.  

Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id., Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note 	 (1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note 	 (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Notes (1) and (2).

The Diagnostic Codes that rates limitation of motion of the knee are Diagnostic Codes 5260 and 5261. Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees. Id.

Throughout the course of the appeal, the Veteran has contended that the right knee disability has been manifested by more severe symptomatology than contemplated by the 10 percent rating assigned from April 3, 2009.  The Veteran described symptoms of pain, limitation of motion, and giving way that limit his ability to perform physical activities.  See January 2016 Board hearing transcript.  

In February 2010, the Veteran was afforded a VA examination to help assess the severity of the right knee disability.  At that time, the Veteran reported tenderness of the knee, giving way, fatigability, and pain.  The Veteran described daily flare-ups of the right knee, precipitated by physical activity, which cause difficulty in standing and walking.  The VA examiner noted there is no sign of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, drainage, subluxation, or genu recurvatum.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus stability tests were within normal limits.  The right knee flexion was limited to 110 degrees, and the Veteran had full extension.  The Veteran denied symptoms of locking.  

In August 2013, the Veteran was afforded another VA examination to help assess the nature and severity of the right knee disability.  At that time, the Veteran reported pain and flare-ups that cause additionally functional loss of pain ascending and descending stairs and trouble running.  The right knee flexion was limited to 110 degrees, and there was no limitation of extension.  The VA examiner assessed functional loss of less movement than normal, excess fatigability, pain on movement, and interference with sitting, standing, and weight-bearing.  While the Veteran reported the use of a knee brace, the joint stability tests were normal.  The VA examiner did not find evidence of patellar subluxation or dislocation, meniscal conditions, joint replacement procedures, or malunion or nonunion of the tibia or fibula.  

In October 2010, the Veteran submitted a private medical evaluation regarding the right knee disability that reported that the Veteran had functional impairment of bending, prolonged standing, lifting, kneeling, prolonged sitting, squatting, walking greater than 1/4 mile.  The private examiner did not provide an objective assessment of limitation of motion.  The examiner did not note any ankylosis, instability, meniscal or cartilage impairment, or malunion or nonunion of the tibia or fibula.   

Review of VA treatment records reveals ongoing treatment for a right knee disability.  A May 2010 VA treatment record noted right knee ligament and meniscal testing is negative, as well as negative Thesalee, McMurray, Phalens, Tinels, and Spurlings tests.  The Veteran denied popping, locking, or catching symptoms.  The May 2010 X-ray showed medial compartment arthritis with a possible osteochondral lesion on the medial femoral condyle, and no significant meniscal tears.  The X-ray did not note malunion or nonunion of the tibia or fibula.  The Veteran reported exercising on an elliptical machine and swimming, and it was advised that he continue to be active and pursue low impact activities, and surgery was not recommended.  A June 2010 VA treatment record states that the right knee range of motion was within normal limits.  A September 2010 VA treatment record states that the MRI shows a possible old cartilage injury, but no loose body, tear, or ligamentous disruption.  At that time, the Veteran had no warmth, redness, or effusion, and the range of motion was 0-150 degrees (full range of motion for flexion and extension).  

As discussed below, the Board finds that, for the entire rating period from April 3, 2009, the criteria for an increased rating in excess of 10 percent for the right knee disability have not been met or more nearly approximated.  A rating in excess of 10 percent (20 percent) under Diagnostic Code 5003, which in turn would be rated under Diagnostic Codes 5260 and 5261 for limitation of motion, requires flexion limited to 30 degrees or less or extension limited to 15 degrees or more.

For the entire rating period from April 3, 2009, the limitation of motion for the right knee did not more nearly approximate either extension limited to 15 degrees or more or flexion limited to 30 degrees or more, even considering additional limitation due to pain and during flare-ups.  For the entire rating period, the limitation of flexion has been at worst 110 degrees, and the Veteran has had full range of extension.  The Veteran has described additional limitation of motion during flare-ups where he has difficulty ascending and descending stairs; however, even considering the pain, the evidence does not show the right knee disability more nearly approximates limitation of flexion to 45 degrees or limitation of extension to 15 degrees during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca.  

The Board has considered whether higher disability rating for the right knee is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the right knee disability causes pain which restricts overall motion.  The Veteran has consistently, in statements made for the purpose of treatment, reported chronic knee pain and difficulty with prolonged walking, standing, and ascending and descending stairs; however, as noted above, even taking into account additional functional limitation due to pain, the VA examination reports indicate near full ranges of motion for the entire increased rating period from April 3, 2009 that do not more nearly approximate the criteria for compensable ratings under either Diagnostic Code 5260 or 5261.  

The Board finds that a separate rating for instability of the right knee under Diagnostic Code 5257 is not warranted.  From April 3, 2009, all joint stability testing has been normal.  The Board has considered the Veteran's reports instability of the knee and giving way and that the Veteran wears knee brace; however, the Board finds that, while the Veteran is competent to report symptoms of "giving way," "giving way" may be a different symptom than instability and more closely resembles weakness in the knee rather than instability.  See Dorland's Illustrated Medical Dictionary 958 (31st ed. 2007) (defining instability as a "lack of steadiness or stability" and functional instability as the "inability of a joint to maintain support during use").  

The Board further finds that a separate rating under Diagnostic Code 5258 is not warranted.  Diagnostic Code 5258 addresses dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. "Locking" is the sudden loss of ability to extend the knee and is usually painful and may be associated with an audible noise, such as a click or pop.  Firestein, Kelley's Textbook of Rheumatology 571 (9th ed. 2012).  While the VA treatment records indicate possible cartilage and meniscal involvement, the Veteran has expressly denied symptoms of locking and popping, and there is no evidence of effusion.  See February 2010 VA examination report, August 2013 VA examination report.  Therefore, a separate rating under Diagnostic Code 5258 is not warranted.  

Additionally, the Board finds that, for the increased rating period from April 3, 2009, no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to the knee.  Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  As there is no lay or medical evidence of ankylosis, the Board finds that Diagnostic Code 5256 does not apply.  See February 2010 VA examination report, August 2013 VA examination report.  Additionally, there is no evidence that the Veteran underwent a knee replacement of the right knee joint; therefore, Diagnostic Code 5055 is inapplicable.  38 C.F.R. § 4.71a.  

The Board also finds that a separate disability rating under Diagnostic Code 5259 is not warranted in the present case.  Review of the evidence of record does not reflect that the Veteran underwent a meniscectomy or that the right or left knee disability has been otherwise manifested by removal of the semilunar cartilage.  Furthermore, Diagnostic Code 5262 does not apply, as there is no evidence of malunion or nonunion of the tibia or fibula of the right knee.  Finally, as the evidence of record does not reflect that the Veteran has genu recurvatum of the right or left knee, Diagnostic Code 5263 does not apply.  Id.

Diagnostic Code 5010-5003 specifically provides disability ratings on the basis of limitation of motion, including limitation of motion caused by pain.  While the rating schedule does not direct that all of the symptoms listed in the rating criteria of a particular Diagnostic Code must be manifested by the service-connected disability in order to receive a disability rating under that Code, the Board finds that the functional impairment caused by the pain and subjective feeling of giving way associated with the right knee disability is contemplated by the 10 percent disability ratings assigned.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59 (2015); see also DeLuca at 204-07.  Based on the above, the Board finds that the weight of the evidence demonstrates that the Veteran's right knee disability is more nearly approximated by a 10 percent rating under Diagnostic Code 5010-5003.  

Extraschedular Considerations 

The Board has considered whether referral for an extraschedular evaluation would be warranted for the back and knee disabilities for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."      38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's back disability and knee disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Regarding both the back and right knee disabilities, the Veteran describes symptoms of pain, limitation of motion, tenderness, muscle spasms, and giving way that affect the ability to walk, sit, stand, and perform other physical activities.  The schedular rating criteria under the General Rating Formula for Diseases and Injuries of the Spine and Diagnostic Code 5003 for painful arthritis specifically provide ratings for pain, limitation of motion, and difficulty with physical activities, which are incorporated into the schedular rating criteria.  See Diagnostic Codes 5237, 5003, 5010; 38 C.F.R. 	 §§ 4.40, 4.45 (interference with sitting, standing, and weight-bearing are related considerations to painful motion), 4.59, DeLuca, 8 Vet. App. at 204-07.  In this case, comparing the Veteran's disability level and symptomatology of the back and knee disabilities to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The rating schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  		 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the back and knee disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 	 § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU 

TDIU is granted when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. 	 §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A threshold requirement for eligibility for TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 	 38 C.F.R. § 4.16(a).  

For the entire period on appeal from April 3, 2009, the Veteran's service connected disabilities of PTSD, right knee disability, low back disability, scars, and recurrent sinusitis have a combined rating of 80 percent, with the PTSD being rated at 70 percent.  Based on the above, the service-connected disabilities have met the combined rating percentage criteria for TDIU under 38 C.F.R. § 4.16(a) throughout the period on appeal, and the Board will next consider whether the service-connected disabilities prevent the Veteran from obtaining or maintaining substantial gainful employment.  38 C.F.R. § 4.16(a)(1).  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 		 § 4.17(a) (2015).

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Federal Circuit held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The Veteran generally contends that he is prevented from obtaining substantial gainful employment due to the service-connected disabilities of PTSD, right knee arthritis, and lumbar strain.  The Veteran has not asserted the service-connected scars and sinusitis impact his ability to work.  The Veteran reported that he owned his own cement mason company until the recession in 2008 when his business went under.  After that, the Veteran reported continuing to work as a cement mason until February 2009 when his service-connected disabilities prevented him from continuing to work as a cement mason.  The Veteran additionally reported attending college, first majoring in business and Japanese studies and currently majoring in civil engineering, and he is on track to graduate with a bachelor's of science degree in civil engineering in May 2016.  The Veteran reported doing well in school, but occasionally the back, knee, and PTSD disabilities will cause him to fall behind.  The Veteran reported having to withdraw twice for medical reasons, and reported a flare-up of the back and knee disabilities exacerbated the PTSD disability in November 2015 causing him to fall behind.  The Veteran submitted a December 2015 email to his professor regarding this incident and how the physical and mental disabilities impacted that semester.  The Veteran is currently participating in VA Vocational Rehabilitation.  See January 2016 Board hearing transcript, August 2012 substantive appeal (on a VA Form 9), August 2010 statement in support of claim.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against a finding that the Veteran's service-connected disabilities render him unable to secure (obtain) or follow (maintain) substantially gainful employment for any portion of the period on appeal from April 3, 2009.  

As discussed above, the Veteran was afforded VA examinations to help assess the nature and severity of the service-connected disabilities of the right knee and low back.  At the February 2010 VA examination for the right knee and low back disabilities, the Veteran reported that, because of the right knee and low back disabilities, he can no longer work as a cement mason, which he worked as for 10 years.  At the August 2013 VA examination for the right knee and low back, the VA examiner opined that the right knee disability and low back disabilities impact his ability to work as he cannot perform prolonged bending or twisting at the waist, and the Veteran reported difficulty running, walking, and ascending and descending stairs.  

In April 2012, the Veteran was afforded a VA examination to help assess the nature and severity of the service-connected PTSD.  At that time, the Veteran endorsed symptoms of markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, a restricted range of affect (e.g., unable to have loving feelings), difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent events, flattened affect, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, inability to establish and maintain effective relationships, and impaired impulse control, such as unprovoked irritability with periods of violence.  The VA examiner opined that the Veteran has occupational and social impairment with reduced reliability and productivity, and assigned a global assessment of functioning (GAF) score of 48, denoting serious symptoms or any serious impairment in social, occupational or school functioning.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV).  

In October 2010, the Veteran submitted psychiatric and physical evaluations of employability.  The Veteran's psychiatric opined that the Veteran's medical and psychiatric disabilities are a serious employment handicap, and that as long as the Veteran maintains his treatment plan, his prognosis is excellent.  The psychiatrist opined that based on the success of the treatment in the VA Vocational Rehabilitation program to date, the Veteran should be considered highly likely to successfully complete the program.  Additionally, a physical evaluation was performed and the treating physician opined that both the chronic degenerative joint disease of the right knee and the low back strain are moderately severe and cause significant interference with the ability to perform one or more basic work-related activities.  The treating physician opined that the Veteran's overall work level is sedentary and that the Veteran may need to take breaks throughout the day.  

Based on all the evidence of record, both medical and lay, the Board finds that the weight of the evidence is against of finding that the Veteran is unable to obtain or maintain substantial gainful employment.  While the Veteran has worked for 10 years as a cement mason, which is a physical, labor intensive job, the evidence demonstrates the Veteran is capable of sedentary work.  The Veteran has owned his own company, and is currently in school for civil engineering and has previously majored in business and Japanese studies.  The Veteran reported a 3.2 GPA in civil engineering and is on track to graduate with a bachelor's degree this year.  While the Board acknowledges the PTSD does cause impairment in occupational (including school) functioning, the Board finds that both the medical and lay evidence does not demonstrate that the PTSD prevents sedentary work, as the Veteran is receiving a high GPA in school and is currently successful in the Vocational Rehabilitation program.  The Board additionally notes that the purpose of Vocational Rehabilitation is to retrain the Veteran to another area of employment, and participation in this program alone does not demonstrate that the Veteran is unable to obtain or maintain any substantial gainful employment.  

While the service-connected physical disabilities may prevent work as a cement mason or other physically demanding jobs, all the service-connected disabilities, including the PTSD, do not prevent the Veteran from obtaining or maintaining a sedentary work position.  For these reasons, the Board finds that the weight of the lay and medical evidence demonstrates that the criteria for TDIU have not been met or more nearly approximated for any period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal for a higher initial rating for PTSD, having been withdrawn, is dismissed.  

An increased rating of 20 percent for a lumbar strain for the period from April 3, 2009 to February 23, 2012 is granted; of 20 percent for the period from February 23, 2009 to August 14, 2013 is denied; and of 20 percent for the period from August 14, 2013 is granted.  

An increased rating in excess of 10 percent for right knee degenerative joint disease from April 3, 2009 is denied. 

TDIU is denied.  



____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


